Citation Nr: 1015363	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-09 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to August 
1967. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan, which, in pertinent part, denied service 
connection for spina bifida S1 and lumbar scoliosis.  The 
issue has been re-characterized to comport to the evidence of 
record. 

In a May 2008 decision the Board remanded the claim for 
additional development, to include a VA examination regarding 
the etiology of the Veteran's claimed low back disability.  
The Board required that the examiner must "note and 
specifically address in his opinion the August 2005 private 
chiropractic opinion of record" and the service treatment 
records from 1967 evidencing that the Veteran injured his 
right knee.   A July 2008 VA examination failed to address 
the evidence as required in the May 2008 Board decision.

In a March 2009 decision the Board remanded the claim for 
compliance with the previous May 2008 remand under Stegall v. 
West , 11 Vet. Ap. 268 (2008).  38 C.F.R. § 19.9 (2008). 


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the medical 
evidence of record demonstrates that the Veteran's low back 
disability is the result of active military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran. 

The Veteran contends that he sustained a low back disability 
as a result of a knee injury in service. 

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran contends that he was made to low crawl up a 
mountain during basic training, injuring his knee in the 
process, and that his back has hurt him ever since.  
The Veteran also reported that he has been seeing a 
chiropractor for about 30 years for his low back disability. 

Service treatment records show that in June 1967 the Veteran 
was treated for severe right knee pain in the right knee 
medial aspect with minimal swelling and decreased ability to 
flex with instructions for an ace bandage and crutches.  
Again in June 1967, in his last week of basic training he was 
treated for a right knee with very loose lateral collateral 
ligament and slightly unstable over the medial collateral.  
The Veteran also requested an occupational change with 
complaints of pain and giving away in his right knee.  In 
July 1967 he was seen at the orthopedic clinic reporting that 
his knee hurt and occasionally locks, with the history that 
his knee gave way in basic training causing him to fall. 

In an August 2005 letter the Veteran's personal chiropractor, 
who has been treating him since the early 1980s, opined that 
the Veteran's current low back disability was related to 
injuries he sustained in service.  The chiropractor related 
the Veteran's reported history of injuring his knee in 
service after low crawling up a side of a hill and that he 
had a cast from his hip to his ankle which caused his knees 
to blow up.  The chiropractor explained that "when the 
Veteran's joints were misaligned (subluxated) in 1967, there 
was a shift in weight bearing [and such w]eight shifts from 
the posterior vertebral facets (which are weight bearing 
structures) onto the disc between the vertebrae (the sole 
function of which is shock absorption) and over time causes 
disc degeneration as evidenced at L5-S1 on [the Veteran's] x-
rays."  Furthermore the disc degeneration causes a decrease 
in case height which allows the vertebra to compress the 
nerve root as it exits from between the vertebrae and causes 
increased symptomatology. 

At the July 2008 VA examination the Veteran reported that he 
injured his right knee in service on a difficult uphill walk 
and forced march and that slowly overtime his back began to 
hurt.  He reported that he went to the hospital for his 
swollen knee, the knee was casted, and he was on crutches 
after the cast was removed.  The Veteran also reported the 
beginning of his lower back pain at this time.  He also 
stated that he has experienced back pain and had been seeing 
a chiropractor for 35-40 years along with a history of a car 
accident about 20 years prior.  The VA examiner diagnosed the 
Veteran with chronic lumbar strain with degenerative disc 
disease and mild degenerative disc disease of the thoracic 
spine.  The examiner opined that it was not at least as 
likely as not that the Veteran's lower back condition was 
related to any injury incurred during active service, 
including the injury reflected in his service treatment 
records.  No rationale for the opinion was provided. The VA 
examiner stated that he reviewed the records from March and 
September 2004, however he failed to acknowledge or address 
the August 2005 chiropractic opinion of record.  Therefore in 
March 2009 the Board remanded the claim for compliance with 
the previous remand for a VA examiner to address the 
chiropractic opinion. 

In a June 2009 VA examination the Veteran reported the 
history of an in-service knee injury and that he has 
experienced back pain ever since.  He also reported that he 
has been seeing a chiropractor since 1978 for his back 
disability.  The examiner diagnosed the Veteran with chronic 
lumbar strain with degenerative disc disease, limited motion 
of the spine, without any neurological deficiency.  The 
examiner opined that it was not as least as likely as not 
that the Veteran's lower back disability is related to any 
injury incurred during service.  The examiner later stated 
that his rationale was that the Veteran is 62 years old and 
the changes in his lumbar spine were consistent with his age, 
noting that the injury in service only involved the knees 
with no record of a back condition.  While the examiner 
stated that he reviewed the chiropractic opinion of record he 
refused to assess the opinion, stating "I am unable to 
discuss the information given by the chiropractor and his 
opinion as noted in STR."  

Despite two explicit Board remands, the VA examiner has 
refused to assess the August 2005 chiropractor's opinion.  
The inability of the VA examiner has frustrated the purpose 
of the Board remand. 

The Veteran's contention that he injured his knee during 
service is found to be consistent and credible.  The 
Veteran's contention that he has experienced back pain ever 
since his in service knee injury is also consistent and he is 
competent to report as to his symptomatology.  Furthermore, 
he presented competent and credible statements that his low 
back disability began during service and has continued ever 
since, demonstrating both a continuity of symptomatology of a 
low back disability and chronicity of the condition. 

The evidence consists of two medical opinions as to the 
etiology of the Veteran's low back disability.  The August 
2005 chiropractor opined that the Veteran's disc degeneration 
was caused when his joints were misaligned in 1967, due to 
his knee injury, and there was a shift in weight bearing onto 
the disc between the vertebrae.  The June 2009 VA examiner 
opined that the Veteran's low back disability was not related 
to service as the changes in his lumbar spine are consistent 
with his age and there was no back condition in service.  
Both opinions are based on the Veteran's history, service 
treatment records and reported symptoms.  At the very least 
the evidence is in equipoise

With all doubt resolved in the Veteran's favor, the Board 
finds that the Veteran's low back disability is related to 
service.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disability 
is granted.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


